Citation Nr: 0422058	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  98-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to July 
1945.  He served under a different name.  He died in February 
1998.  The appellant is his surviving spouse.  

This appeal originally arose from decisions of the VA 
Regional Office in Los Angeles, California (RO) of the 
Department of Veterans Affairs (VA).  The appellant appeared 
and testified before a Hearing Officer at the RO in November 
1998 and at a Travel Board hearing in July 1999.  The 
individual who conducted this hearing is no longer employed 
by the Board.  The appellant was afforded an opportunity to 
testify at a new hearing, but she did not choose to do so.  

In an August 2000 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for the 
cause of the veteran's death on the basis that the claim was 
not well-grounded.  Subsequent correspondence from the 
appellant was accepted as a request for reconsideration of 
the Board's decision.  That request was denied by letter of 
October 2000.  The appellant appealed the Board decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).

Thereafter, in November 2000, the RO denied the appellant's 
claim for nonservice-connected burial benefits.  The 
appellant appealed that determination.  

In March 2001, the Court vacated the Board's August 2000 
decision which denied service connection for the cause of the 
veteran's death and remanded the case for consideration of 
the Veterans Claims Assistance Act (VCAA).  

In February 2002, the Board remanded the case to the RO for 
further development.  


FINDING OF FACT

1.  The veteran died in February 1998.  The Certificate of 
Death lists the cause of death as cardiac arrest due to acute 
myocardial infarction due to coronary artery disease.  There 
were no significant conditions contributing to death.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  There is no competent evidence that establishes a nexus 
between the veteran's cause of his death and service.

4.  The veteran was not in receipt of pension or compensation 
at the time of his death; he did not have a claim pending at 
the time of his death; his body was not unclaimed; and he did 
not die while hospitalized by VA.


CONCLUSIONS OF LAW

1.  A disease or injury incurred in or aggravated by service 
did not cause or contribute substantially or materially to 
the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 
(2003).

2.  The criteria for entitlement to VA nonservice-connected 
burial benefits have not been met.  38 U.S.C.A. §§ 107, 2302, 
2303, 5107 (West 2002); 38 C.F.R. § 3.1600 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a December 2002 VCAA 
letter.  In this case, the claimant was informed of the duty 
to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish her 
claim and she was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what she 
could do to help her claim and notice of how her claim was 
still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, No 01-944 (U.S. Vet App. 
Jun. 24, 2004).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  She has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim and notice of how her claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied with respect 
to the issue of service connection for the cause of the 
veteran's death.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

With regard to the burial benefits issue. there are some 
claims to which the VCAA does not apply.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  It has been held not 
to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty-to-assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  The issue addressed 
below involves whether the veteran was in receipt of pension 
or compensation at the time of his death, whether he had a 
claim pending at the time of his death, whether his body was 
unclaimed, and whether he died while hospitalized by VA.  The 
outcome of this issue rests upon a matter of fact.  Thus, 
VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. App. 
426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.


Cause of Death

Background

The service medical records reveal no complaints, findings, 
treatment, or diagnosis of a cardiovascular disease or injury 
during service.  On his separation examination, the veteran's 
cardiovascular system was noted to be normal.  His blood 
pressure was 148/80.  The veteran was separated in July 1945.  

Post-service, the veteran was hospitalized by VA in February 
1967 to April 1967 for treatment of a squamous cell carcinoma 
of the lip.  VA records associated with this treatment show 
that in February 1967, a cardiovascular evaluation was 
performed.  It was noted that the eternal had a sinus rhythm 
with rare premature ventricular contractions.  There was 
right bundle branch block and left axis deviation.  A blood 
pressure reading was taken which was 150/90.  

In December 1967, he underwent reconstructive surgery by a 
private physician.  In a September 1978 letter, F. H., M.D., 
stated that the veteran was 8 years postoperative for marked 
facial reconstruction for recurrent carcinoma of the face, 
lips, and cheek.  

In February 1998, the veteran was admitted to a private 
hospital.  It was noted that the veteran had a history of a 
stroke, diabetes, hypertension, coronary artery disease, 
coronary artery bypass graft, organic brain syndrome, and 
skin cancer.  The initial assessment was acute chest pain and 
unable angina.  He was given nitroglycerin.  Thereafter, it 
was determined that the veteran had a myocardial infarction.  
The veteran deteriorated while hospitalized and eventually 
died.  

The Certificate of Death lists the cause of death as cardiac 
arrest due to acute myocardial infarction due to coronary 
artery disease.  There were no significant conditions 
contributing to death.  An autopsy was not performed  

In a July 2000 letter, the veteran's treating private 
physician, K. W., M.D., stated that the veteran suffered from 
an aggressive form of skin cancer, known as rodent ulcer, 
which caused him to undergo many surgical procedures on his 
face/lip.  He stated that there was no doubt that the 
veteran's military service was the major contributing factor 
to his disease.  

The appellant, who is a nurse, asserts that the veteran's 
inservice sun exposure caused his squamous cell cancer of the 
skin, which caused diabetes, which caused the heart disease, 
which caused his death.

In August 2003, a VA medical opinion was obtained.  The 
examiner indicated that the veteran's file was reviewed.  
After reviewing the file, the examiner opined that it was 
very unlikely that the veteran's skin cancer played any role 
in his death.  


Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including hypertension, cardiovascular disease, 
and/or valvular heart disease, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran was not service-connected for any disease or 
injury related to service during his lifetime.  

The service medical records were negative for complaints, 
findings, treatment, or diagnosis of cardiovascular disease 
or injury.  At discharge, the cardiovascular system was 
normal.  There is no diagnosis of any cardiovascular 
abnormality within one year of the veteran's separation from 
service.  There is no competent evidence of cardiovascular 
disease for many years following the veteran's separation 
from service.  There is no competent evidence which relates 
post-service diagnosis of cardiovascular disease to service.  

A private physician has opined that the veteran's skin cancer 
was related to service.  However, he did not opine that the 
veteran's skin cancer was related to his cardiovascular 
disease which caused his death.  The private physician did 
not indicate that the veteran's death was in any way related 
to service.  

The appellant, who is a nurse, asserts that the veteran's 
inservice sun exposure caused his squamous cell cancer of the 
skin, which caused diabetes, which caused the heart disease, 
which caused his death.  The Board notes that there is no 
information regarding the appellant's qualifications as a 
medical professional.  Assuming she has some medical 
expertise, her statements are competent, however, the Board 
finds that they are not as probative as the VA medical 
opinion.  

The VA examiner opined that the veteran's skin cancer did not 
play a role in his death.  This opinion is competent.  This 
opinion is more probative that the appellant's statements 
because the VA examiner had access to the veteran's records.  
In addition, the VA examiner is the Chief of Dermatology; 
thus, he is an expert in his field.  He had the benefit of 
the review of the veteran's service medical records, post-
service medical records, and the statements of the private 
physician and the appellant.  Thus, his opinion is based on 
documented medical expertise and a review of the file.  
Conversely, the appellant has not presented her 
qualifications and provided no basis for her opinion.  As 
such, the VA examiner's opinion must be afforded more 
probative weight.  
]
In sum, as noted, the veteran died due to cardiovascular-
related disease.  Competent and probative  evidence does not 
relate the cause of death to the veteran's service.  The 
veteran did not incur a cardiovascular disease to include 
hypertension during service or within one year thereof.  That 
is, there is no evidence of any cardiovascular abnormality 
during service or within one year of the veteran's separation 
from service.  There is no competent evidence of 
cardiovascular disease for many years following the veteran's 
separation from service.  There is no competent evidence 
which relates post-service diagnosis of cardiovascular 
disease to service.  To the extent that the appellant 
believes that the veteran's skin cancer played a role in 
causing diabetes, which caused the heart disease, which 
caused the veteran's death, the more probative VA medical 
opinion determined that the skin cancer did not play a role 
in the veteran's death.  

The Board acknowledges that the veteran honorably served his 
country.  There is no question that he suffered a great deal 
for many years due to his skin cancer.  The Board believes 
that the appellant sincerely thinks that the skin cancer 
eventually lead to the veteran's death.  However, the most 
probative evidence shows differently.  The veteran's death is 
not the result of that skin cancer and his death is not 
related to service.  

Accordingly, the claim for service connection for cause of 
the veteran's death must be denied.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


Burial Benefits

Payment of nonservice-connected burial benefits is subject to 
the following conditions: (1) At the time of his death the 
veteran was in receipt of pension or compensation (or but for 
the receipt of military retirement pay would have been in 
receipt of compensation); or (2) the veteran had an original 
or reopened claim for either benefit pending at the time of 
his death; or (3) the deceased was a veteran of any war or 
was discharged or released from active military, naval, or 
air service for a disability incurred or aggravated in the 
line of duty, and the body of the deceased is being held by a 
State (or political subdivision of a State).  38 C.F.R. § 
3.1600(b).  Further, under 38 C.F.R. § 3.1600(c), a burial 
allowance may be paid if a veteran dies while properly 
hospitalized by the VA.  

The veteran died in February 1998.  According to his 
Certificate of Death, he died while hospitalized at a private 
facility.  His body was claimed by his wife, the appellant.  
When he died, he was not in receipt of pension or 
compensation nor did he have a claim pending with VA.  

Thus, in sum, the Board finds that none of these requirements 
has been met.  At the time of his death, the veteran was not 
in receipt of pension or compensation (nor was compensation 
or pension precluded by receipt of military retirement pay).  
Likewise, the veteran did not have a claim for pension 
benefits pending at the time of his death.  See 38 U.S.C.A. 
 107(a).  Additionally, the veteran's body was not unclaimed 
with his body held by a State or a political subdivision of a 
State.  Thus, the requirements for payment of burial benefits 
under 38 C.F.R. § 3.1600(b) are not met.  The veteran did not 
die at a VA medical facility.  Therefore, burial benefits are 
not payable under 38 C.F.R. § 3.1600(c).

With respect to entitlement to nonservice-connected burial 
benefits, the law is dispositive of this matter.  As the law 
and not the evidence is dispositive on this issue, the claim 
must be denied due to a lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to nonservice-connected burial benefits is 
denied.  



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



